Exhibit 10.59

Waiver of Redemption and Demand Registration

Series                 Preferred Stock

The undersigned holder (the “Holder”) of the Series                 Preferred
Stock (the “Series Preferred”) of First Physician’s Capital Group, Inc., a
Delaware corporation (the “Company”), hereby irrevocably waives (i) the Holder’s
rights with respect to redemption upon a “Triggering Event” (as that term is
defined in the Certificate of Designation of the Series                
Preferred (the “Certificate of Designation”)) set forth in Section V.B of the
Certificate of Designation and (ii) any right or claim pursuant to the terms of
the Certificate of Designation to demand the filing by the Company or any other
party of a “Registration Statement” (as that term is defined in the Certificate
of Designation).

IN WITNESS WHEREOF, the Holder has caused this Waiver to be executed as of the
date set forth below.

Number of shares of Series                 Preferred held by
Holder:                        

 

If Holder is an individual:     If Holder is an entity:         Signature      
Name of Entity  

Printed Name:

        By:             Signature  

Date:

          Name:            

Title:

           

Date:

   